As filed with the Securities and Exchange Commission on May 29, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22558 Brookfield Investment Funds (Exact name of registrant as specified in charter) Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Address of principal executive offices) (Zip code) Brian F. Hurley, Brookfield Place, 250 Vesey Street, 15th Floor, New York, NY 10281-1023 (Name and address of agent for service) 855-777-8001 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2015 Date of reporting period: March 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (Sections 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. Section 3507. Item 1. Schedule of Investments. BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND Schedule of Investments (Unaudited) March 31, 2015 Shares Value COMMON STOCKS - 97.4% AUSTRALIA - 3.3% Electric Utilities & Generation - 0.9% Origin Energy Limited $ Toll Roads - 2.4% Transurban Group Total AUSTRALIA BRAZIL - 0.2% Toll Roads - 0.2% CCR SA Total BRAZIL CANADA - 9.8% Midstream - 0.1% Keyera Corp. Pipelines - 9.7% Enbridge, Inc. Inter Pipeline Ltd. Pembina Pipeline Corp. TransCanada Corp. Veresen, Inc. Total Pipelines Total CANADA CHINA - 3.9% Gas Utilities - 1.5% ENN Energy Holdings Ltd. Pipelines - 1.4% Beijing Capital International Airport Co. Ltd. Beijing Enterprises Holdings Ltd. Total Pipelines Ports - 1.0% China Merchants Holdings International Co. Ltd. Total CHINA FRANCE - 4.5% Airports - 0.5% Aeroports de Paris Communications - 1.0% Eutelsat Communications SA Electric Utilities & Generation - 0.4% GDF Suez Toll Roads - 2.6% Group Eurotunnel SA Total FRANCE HONG KONG - 1.0% Electric Utilities & Generation - 0.2% HK Electric Investments Ltd. 2 Gas Utilities - 0.8% Hong Kong & China Gas Co. Ltd. Total HONG KONG ITALY - 4.3% Pipelines - 2.0% Snam Rete Gas SpA Toll Roads - 2.3% Atlantia SpA Total ITALY BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND Schedule of Investments (Unaudited) (continued) March 31, 2015 Shares Value COMMON STOCKS (continued) JAPAN - 1.9% Gas Utilities - 1.9% Tokyo Gas Company Ltd. $ Total JAPAN LUXEMBOURG - 2.0% Communications - 2.0% SES SA Total LUXEMBOURG MEXICO - 0.5% Pipelines - 0.5% Infraestructura Energetica Nova SAB de CV Total MEXICO NETHERLANDS - 0.7% Midstream - 0.7% Koninklijke Vopak NV Total NETHERLANDS SINGAPORE - 0.5% Ports - 0.5% Hutchison Port Holdings Trust Total SINGAPORE SPAIN - 1.8% Toll Roads - 1.8% Ferrovial SA Total SPAIN SWITZERLAND - 1.1% Airports - 1.1% Flughafen Zuerich AG Total SWITZERLAND UNITED KINGDOM - 9.5% Electricity Transmission & Distribution - 6.0% National Grid PLC Water - 3.5% Severn Trent PLC United Utilities Group PLC Total Water Total UNITED KINGDOM UNITED STATES - 52.4% Communications - 3.1% SBA Communications Corp. 1 Electricity Transmission & Distribution - 3.0% Eversource Energy ITC Holdings Corp. Total Electricity Transmission & Distribution Gas Utilities - 3.4% AGL Resources, Inc. NiSource, Inc. ONE Gas, Inc. Sunoco Logistics Partners LP Total Gas Utilities Infrastructure - Diversified - 2.0% CenterPoint Energy, Inc. BROOKFIELD GLOBAL LISTED INFRASTRUCTURE FUND Schedule of Investments (Unaudited) (continued) March 31, 2015 Shares Value COMMON STOCKS (continued) Midstream - 6.2% Crestwood Equity Partners LP $ EQT Midstream Partners LP MarkWest Energy Partners LP Targa Resources Corp. The Williams Companies, Inc. Total Midstream Pipelines - 16.3% Boardwalk Pipeline Partners LP Buckeye Partners LP Columbia Pipeline Partners LP 1 Energy Transfer Equity LP Energy Transfer Partners LP Enterprise Products Partners LP Kinder Morgan, Inc. Plains GP Holdings LP Sempra Energy Spectra Energy Corp. Williams Partners LP Total Pipelines Rail - 3.0% CSX Corp. Kansas City Southern Union Pacific Corp. Total Rail Telecommunications - 9.3% American Tower Corp. Crown Castle International Corp. Total Telecommunications Transmission & Distribution - 3.5% PG&E Corp. Water - 2.6% American Water Works Company Inc. Total UNITED STATES Total COMMON STOCKS (Cost $496,929,322) Total Investments - 97.4% (Cost $496,929,322) Other Assets in Excess of Liabilities - 2.6% TOTAL NET ASSETS - 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 Non-income producing security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers. As of March 31, 2015, the total value of all such securities was $1,351,808 or 0.2% of net assets. BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) March 31, 2015 Shares Value COMMON STOCKS - 95.9% AUSTRALIA - 9.4% Industrial - 1.0% Goodman Group $ Real Estate - Diversified - 3.5% Dexus Property Group Retail - 4.9% Scentre Group Westfield Corp. Total Retail Total AUSTRALIA AUSTRIA - 1.3% Residential - 1.3% CA Immobilien Anlagen AG Total AUSTRIA FRANCE - 4.9% Real Estate - Diversified - 4.9% Gecina SA Unibail-Rodamco SE Total Real Estate - Diversified Total FRANCE GERMANY - 4.3% Mixed - 0.5% DIC Asset AG Office - 2.3% Alstria Office REIT - AG Real Estate Operator/Developer - 1.0% LEG Immobilien AG Residential - 0.5% Grand City Properties SA 1 Total GERMANY HONG KONG - 9.1% Office - 3.7% Hongkong Land Holdings Ltd. Real Estate - Diversified - 2.0% Sun Hung Kai Properties Ltd. Retail - 3.4% Hang Lung Properties Ltd. Wharf Holdings Ltd. Total Retail Total HONG KONG JAPAN - 7.1% Home Builders - 1.0% Sekisui House Ltd. Office - 4.2% Mitsubishi Estate Company Ltd. Nippon Building Fund, Inc. Total Office Real Estate - Diversified - 1.9% Mitsui Fudosan Company Ltd. Total JAPAN NETHERLANDS - 1.7% Retail - 1.7% Atrium European Real Estate Ltd. Total NETHERLANDS BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) (continued) March 31, 2015 Shares Value COMMON STOCKS (continued) NEW ZEALAND - 1.2% Real Estate Operator/Developer - 1.2% Precinct Properties New Zealand Ltd. $ Total NEW ZEALAND SINGAPORE - 4.0% Industrial - 2.0% Global Logistic Properties Ltd. Real Estate - Diversified - 2.0% CapitaLand Ltd. Total SINGAPORE UNITED KINGDOM - 3.3% Developer - Diversified - 0.8% Hansteen Holdings PLC Retail - 2.5% Hammerson PLC Total UNITED KINGDOM UNITED STATES - 49.6% Healthcare - 1.0% Ventas, Inc. Hotel - 2.0% Host Hotels & Resorts, Inc. Industrial - 5.9% DCT Industrial Trust, Inc. Prologis, Inc. Total Industrial Mixed - 1.5% Liberty Property Trust Office - 8.7% Brandywine Realty Trust Douglas Emmett, Inc. Highwoods Properties, Inc. Parkway Properties, Inc. SL Green Realty Corp. Total Office Pipelines - 1.2% Corporate Office Properties Trust Real Estate - Diversified - 3.9% NorthStar Realty Finance Corp. Vornado Realty Trust Total Real Estate - Diversified Regional Malls - 8.8% CBL & Associates Properties, Inc. Simon Property Group, Inc. Total Regional Malls Residential - 7.8% AvalonBay Communities, Inc. Camden Property Trust Home Properties, Inc. Mid-America Apartment Communities, Inc. Total Residential BROOKFIELD GLOBAL LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) (continued) March 31, 2015 Shares Value COMMON STOCKS (continued) Specialty - 2.7% Outfront Media, Inc. $ Strip Centers - 3.2% Brixmor Property Group, Inc. WP GLIMCHER, Inc. Total Strip Centers Telecommunications - 2.9% American Tower Corp. Total UNITED STATES Total COMMON STOCKS (Cost $448,391,101) Total Investments - 95.9% (Cost $448,391,101) Other Assets in Excess of Liabilities - 4.1% TOTAL NET ASSETS - 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 Non-income producing security. BROOKFIELD U.S. LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) March 31, 2015 Shares Value COMMON STOCKS - 99.2% Healthcare - 4.4% National Health Investors, Inc. $ Ventas, Inc. Total Healthcare Hotel - 2.8% Host Hotels & Resorts, Inc. Industrial - 10.9% DCT Industrial Trust, Inc. Prologis, Inc. Total Industrial Mixed - 2.9% Liberty Property Trust Office - 17.7% Brandywine Realty Trust Douglas Emmett, Inc. Highwoods Properties, Inc. Parkway Properties, Inc. SL Green Realty Corp. Total Office Pipelines - 2.5% Corporate Office Properties Trust Real Estate - Diversified - 6.4% NorthStar Realty Finance Corp. Vornado Realty Trust Total Real Estate - Diversified Regional Malls - 18.2% CBL & Associates Properties, Inc. Simon Property Group, Inc. Total Regional Malls Residential - 14.3% AvalonBay Communities, Inc. Camden Property Trust Home Properties, Inc. Mid-America Apartment Communities, Inc. Total Residential Specialty - 4.6% Outfront Media, Inc. Strip Centers - 7.3% Brixmor Property Group, Inc. WP GLIMCHER, Inc. Total Strip Centers Telecommunications - 5.2% American Tower Corp. BROOKFIELD U.S. LISTED REAL ESTATE FUND Schedule of Investments (Unaudited) (continued) March 31, 2015 Shares Value COMMON STOCKS (continued) Triple Net Lease - 2.0% Lexington Realty Trust $ TOTAL COMMON STOCKS (Cost $31,025,519) Total Investments - 99.2% (Cost $31,025,519) Other Assets in Excess of Liabilities - 0.8% Total Net Assets - 100.0% $ BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) March 31, 2015 Shares Value COMMON STOCKS - 57.8% AUSTRALIA - 2.5% Electric Utilities & Generation - 0.2% Origin Energy Limited $ Industrial - 0.2% Goodman Group Real Estate - Diversified - 0.6% Dexus Property Group Refineries - 0.1% Caltex Australia Ltd. Retail - 0.8% Scentre Group Westfield Corp. Toll Roads - 0.6% Transurban Group Total AUSTRALIA AUSTRIA - 0.2% Residential - 0.2% CA Immobilien Anlagen AG Total AUSTRIA BRAZIL - 0.2% Exploration & Production - 0.1% HRT Participacoes em Petroleo SA 1 Toll Roads - 0.1% CCR SA Total BRAZIL CANADA - 5.7% Basic Materials - 0.4% Agrium, Inc. Dominion Diamond Corp. 1 Franco-Nevada Corp. Chemicals - 0.2% Methanex Corp. Electric Utilities & Generation - 0.4% Algonquin Power & Utilities Corp. Emera, Inc. Transalta Renewables, Inc. Exploration & Production - 0.9% Advantage Oil & Gas Ltd. 1 Africa Oil Corp. 1 Husky Energy, Inc. Peyto Exploration & Development Corp. Seven Generations Energy Ltd. 1 Tourmaline Oil Corp. Metals & Mining - 0.2% Agnico Eagle Mines Ltd. Midstream - 0.1% Keyera Corp. Oilfield Services & Equipment - 0.1% Xtreme Drilling & Coil Services Corp. Pipelines - 3.2% Enbridge, Inc. Inter Pipeline Ltd. Pembina Pipeline Corp. TransCanada Corp. Veresen, Inc. Ports - 0.2% Westshore Terminals Investment Corp. Total CANADA BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) (continued) March 31, 2015 Shares Value COMMON STOCKS (continued) CHINA - 1.1% Electric Utilities & Generation - 0.1% Huaneng Renewables Corporation Ltd. $ Gas Utilities - 0.4% ENN Energy Holdings Ltd. Pipelines - 0.4% Beijing Capital International Airport Co. Ltd. Beijing Enterprises Holdings Ltd. Ports - 0.2% China Merchants Holdings International Co. Ltd. Total CHINA FRANCE - 1.9% Airports - 0.1% Aeroports de Paris Communications - 0.3% Eutelsat Communications SA Electric Utilities & Generation - 0.1% GDF Suez Real Estate - Diversified - 0.8% Gecina SA Unibail-Rodamco SE Toll Roads - 0.6% Group Eurotunnel SA Total FRANCE GERMANY - 0.8% Metals & Mining - 0.1% Thyssenkrupp AG Mixed - 0.1% DIC Asset AG Office - 0.4% Alstria Office REIT - AG Real Estate Operator/Developer - 0.1% LEG Immobilien AG Residential - 0.1% Grand City Properties SA 1 Total GERMANY HONG KONG - 1.8% Electric Utilities & Generation - 0.1% HK Electric Investments Ltd. 2 United Photovoltaics Group Ltd. 1 Gas Utilities - 0.3% Hong Kong & China Gas Co. Ltd. Office - 0.6% Hongkong Land Holdings Ltd. Real Estate - Diversified - 0.3% Sun Hung Kai Properties Ltd. Retail - 0.5% Hang Lung Properties Ltd. Wharf Holdings Ltd. Total HONG KONG IRELAND - 0.2% Basic Materials - 0.2% CRH PLC Total IRELAND BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) (continued) March 31, 2015 Shares Value COMMON STOCKS (continued) ITALY - 1.2% Electric Utilities & Generation - 0.1% ERG SpA $ Pipelines - 0.6% Snam Rete Gas SpA Toll Roads - 0.5% Atlantia SpA Total ITALY JAPAN - 1.8% Gas Utilities - 0.6% Tokyo Gas Company Ltd. Homebuilders - 0.2% Sekisui House Ltd. Office - 0.7% Mitsubishi Estate Company Ltd. Nippon Building Fund, Inc. 16 Real Estate - Diversified - 0.3% Mitsui Fudosan Company Ltd. Total JAPAN LUXEMBOURG - 0.4% Communications - 0.3% SES SA Food Products - 0.1% Adecoagro SA 1 Total LUXEMBOURG MEXICO - 0.4% Chemicals - 0.2% Mexichem SAB de CV Metals & Mining - 0.1% Southern Copper Corp. Other - 0.1% Cemex SAB de CV 1 Total MEXICO NETHERLANDS - 0.5% Midstream - 0.2% VOPAK Retail - 0.3% Atrium European Real Estate Ltd. Total NETHERLANDS NEW ZEALAND - 0.2% Real Estate Operator/Developer - 0.2% Precinct Properties New Zealand Ltd. Total NEW ZEALAND NORWAY - 0.1% Exploration & Production - 0.1% Rocksource ASA 1 Total NORWAY PORTUGAL - 0.2% Electric Utilities & Generation - 0.2% EDP Renovaveis SA Total PORTUGAL SINGAPORE - 0.8% Industrial - 0.3% Global Logistic Properties Ltd. Ports - 0.2% Hutchison Port Holdings Trust Real Estate - Diversified - 0.3% CapitaLand Ltd. Total SINGAPORE BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) (continued) March 31, 2015 Shares Value COMMON STOCKS (continued) SPAIN - 0.8% Building & Construction - 0.2% Acciona SA 1 $ Electric Utilities & Generation - 0.2% Endesa SA Saeta Yield SA Toll Roads - 0.4% Ferrovial SA Total SPAIN SWITZERLAND - 0.3% Airports - 0.3% Flughafen Zuerich AG Total SWITZERLAND UNITED KINGDOM - 2.9% Basic Materials - 0.1% Antofagasta PLC Developer - Diversified - 0.2% Hansteen Holdings PLC Electric Utilities & Generation - 0.1% Drax Group PLC Infinis Energy PLC Electricity Transmission & Distribution - 1.2% National Grid PLC Industrial - 0.1% CNH Industrial NV Retail - 0.4% Hammerson PLC Water - 0.8% Severn Trent PLC United Utilities Group PLC Total UNITED KINGDOM UNITED STATES - 33.8% Basic Materials - 1.2% Boise Cascade Co. 1 CVR Partners LP Domtar Corp. Horsehead Holding Corp. 1 International Paper Co. Kapstone Paper & Packaging Corp. Monsanto Co. Packaging Corporation of America Stillwater Mining Co. 1 Chemicals - 0.2% Axiall Corp. Communications - 0.8% SBA Communications Corp. 1 Consumer Cyclical - 0.1% Sanderson Farms, Inc. Consumer Non-Cyclical - 0.1% Bunge Ltd. Electric Utilities & Generation - 0.7% NextEra Energy, Inc. NRG Yield Inc. Pattern Energy Group, Inc. SunEdison, Inc. 1 Vivint Solar, Inc. 1 BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) (continued) March 31, 2015 Shares Value COMMON STOCKS (continued) Electricity Transmission & Distribution - 1.0% Eversource Energy $ ITC Holdings Corp. Energy - 0.7% Chesapeake Energy Corp. EV Energy Partners LP MarkWest Energy Partners LP Tesoro Logistics LP Exploration & Production - 2.1% Cabot Oil & Gas Corp. California Resources Corp. Concho Resources, Inc. 1 Noble Energy, Inc. Oasis Petroleum, Inc. 1 SM Energy Co. WPX Energy, Inc. 1 Gas Utilities - 1.3% AGL Resources, Inc. NiSource, Inc. ONE Gas, Inc. Sunoco Logistics Partners LP Healthcare - 0.1% Ventas, Inc. Hotel - 0.3% Host Hotels & Resorts, Inc. Independent Power and Renewable Electricity Producers - 0.2% TerraForm Power, Inc. Industrial - 1.2% DCT Industrial Trust, Inc. Deere & Co. Eagle Materials, Inc. Prologis, Inc. Infrastructure - Diversified - 0.5% CenterPoint Energy, Inc. Machinery - 0.1% Lindsay Corp. Midstream - 2.2% Crestwood Equity Partners LP EQT Midstream Partners LP NGL Energy Partners LP Phillips 66 Partners LP Rice Midstream Partners LP Targa Resources Corp. The Williams Companies, Inc. Western Gas Partners LP Mixed - 0.2% Liberty Property Trust Office - 2.5% Brandywine Realty Trust Corporate Office Properties Trust Douglas Emmett, Inc. Equity Commonwealth Highwoods Properties, Inc. Parkway Properties, Inc. SL Green Realty Corp. BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) (continued) March 31, 2015 Shares Value COMMON STOCKS (continued) Oilfield Services & Equipment - 1.4% Cameron International Corp. 1 $ Exterran Holdings, Inc. National Oilwell Varco, Inc. Patterson-UTI Energy, Inc. Schlumberger Ltd Other - 0.6% Alliance Resource Partners LP Emerge Energy Services LP Rice Energy, Inc. 1 Vulcan Materials Co. Pipelines - 5.7% Boardwalk Pipeline Partners LP Buckeye Partners LP Columbia Pipeline Partners LP 1 Energy Transfer Equity LP Energy Transfer Partners LP Enterprise Products Partners LP Kinder Morgan, Inc. MPLX LP NuStar Energy LP Plains All American Pipeline LP Sempra Energy Spectra Energy Corp. Spectra Energy Partners LP Williams Partners LP Rail - 0.8% CSX Corp. Kansas City Southern Union Pacific Corp. Real Estate - Diversified - 0.6% NorthStar Realty Finance Corp. Vornado Realty Trust Refineries - 0.4% Valero Energy Corp. Western Refinancing, Inc. Regional Malls - 1.4% CBL & Associates Properties, Inc. Simon Property Group, Inc. Residential - 1.3% AvalonBay Communities, Inc. Camden Property Trust Home Properties, Inc. Mid-America Apartment Communities, Inc. Specialty - 0.4% Outfront Media, Inc. Strip Centers - 0.5% Brixmor Property Group, Inc. WP GLIMCHER, Inc. Telecommunications - 3.0% American Tower Corp. Crown Castle International Corp. Timber - 0.2% Plum Creek Timber Company, Inc. Transmission & Distribution - 0.9% NorthWestern Corp. PG&E Corp. BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) (continued) March 31, 2015 Shares Value COMMON STOCKS (continued) Transportation - 0.1% Teekay LNG Partners LP $ Teekay Offshore Partners LP Triple Net Lease - 0.3% Lexington Realty Trust Water - 0.7% American Water Works Company Inc. Total UNITED STATES TOTAL COMMON STOCKS (Cost $31,101,605) Principal Interest Amount Rate Maturity (000s) Value CORPORATE BONDS - 28.7% BELGIUM - 1.0% Energy - 1.0% LBC Tank Terminals Holdings Netherlands BV 05/15/2023 $ $ Total BELGIUM BERMUDA - 0.4% Transportation - 0.4% Teekay Offshore Partners LP 07/30/2019 Total BERMUDA GREECE - 0.8% Services - 0.8% Dynagas LNG Partners LP 10/30/2019 Total GREECE LUXEMBOURG - 0.4% Telecommunications - 0.4% Intelsat Luxembourg SA 06/01/2021 Total LUXEMBOURG SINGAPORE - 1.0% Financial Services - 1.0% Puma International Financing SA 02/01/2021 Total SINGAPORE UNITED STATES - 25.1% Diversified Telecommunication Services - 1.9% Level 3 Financing, Inc. 01/15/2021 Zayo Group LLC / Zayo Capital Inc. 2 04/01/2023 Total Diversified Telecommunication Services Electric Utilities & Generation - 0.5% NRG Yield Operating LLC 2 08/15/2024 Energy - 7.5% Blue Racer Midstream LLC 2 11/15/2022 Chesapeake Energy Corp. 04/15/2022 EV Energy Partners LP 04/15/2019 Ferrellgas LP 01/15/2022 Global Partners LP 2 07/15/2022 Holly Energy Partners LP 03/01/2020 Markwest Energy Partners LP 12/01/2024 Suburban Propane Partners LP 06/01/2024 Tesoro Logistics LP 2 10/15/2022 Total Energy Healthcare - 1.0% HCA, Inc. 05/01/2023 Independent Power and Renewable Electricity Producers - 1.0% TerraForm Power, Inc. 2 02/01/2023 Media - 2.0% Lamar Media Corp. 01/15/2024 Mediacom Broadband LLC 04/01/2023 Total Media Self Storage - 1.0% Iron Mountain, Inc. 08/15/2023 BROOKFIELD REAL ASSETS SECURITIES FUND Schedule of Investments (Unaudited) (continued) March 31, 2015 Principal Interest Amount Rate Maturity (000s) Value CORPORATE BONDS (continued) Services - 2.7% Casella Waste Systems, Inc. 02/15/2019 $ $ MasTec, Inc. 03/15/2023 United Rentals North America, Inc. 04/15/2022 Total Services Telecommunications - 4.4% CenturyLink, Inc. 03/15/2042 Crown Castle International Corp. 01/15/2023 CyrusOne LP / CyrusOne Finance Corp. 11/15/2022 Fairpoint Communications, Inc. 2 08/15/2019 Frontier Communications Corp. 04/15/2024 Total Telecommunications Transportation - 0.2% Watco Cos LLC / Watco Finance Corp. 2 04/01/2023 Utility - 2.9% AES Corp. 05/15/2023 Calpine Corp. 2 01/15/2024 NRG Energy, Inc. 07/15/2022 Total Utility Total UNITED STATES TOTAL CORPORATE BONDS (Cost $15,403,309) Shares Value PREFERRED STOCKS - 3.9% UNITED STATES - 3.9% Office - 1.2% CoreSite Realty Corp., Series A, 7.25% $ Digital Realty Trust, Inc., 5.88% Kilroy Realty Corp., 6.38% Real Estate - Diversified - 0.8% Vornado Realty Trust, 5.70% Residential - 0.6% American Homes 4 Rent, 5.00% Self Storage - 0.7% Public Storage, 5.63% Strip Centers - 0.2% DDR Corp., 6.25% Triple Net Lease - 0.4% EPR Properties, Inc., 6.63% Gramercy Property Trust, Inc., 7.13% Total UNITED STATES TOTAL PREFERRED STOCKS (Cost $2,048,278) Principal Interest Amount Rate Maturity (000s) Value TERM LOANS - 0.5% Term Loan - 0.5% Fairpoint Communications, Inc. 02/14/19 $ $ TOTAL TERM LOANS (Cost $251,787) Total Investments - 90.9% (Cost $48,804,979) Other Assets in Excess of Liabilities - 9.1% Total Net Assets - 100.0% $ The following notes should be read in conjunction with the accompanying Schedule of Investments. 1 Non-income producing security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may only be resold in transactions exempt from registration, normally to qualified institutional buyers. As of March 31, 2015, the total value of all such securities was $3,495,160 or 6.6% of net assets. Notes to Schedule of Investments (Unaudited) Valuation of Investments: Investments in equity securities listed or traded on any securities exchange or traded in the over-the-counter market are valued at the last quoted price as of the close of business on the valuation date. Investments in open-end registered investment companies, if any, are valued at the net asset value (“NAV”) as reported by those investment companies. When price quotations for certain securities are not readily available, or if the available quotations are not believed to be reflective of market value by Brookfield Investment Management Inc. (the “Adviser”), those securities will be valued at “fair value” as determined in good faith by the Adviser’s Valuation Committee using procedures adopted by and under the supervision of the Fund’s Board of Trustees (the “Board”). There can be no assurance that the Fund could purchase or sell a portfolio security at the price used to calculate the Fund’s NAV. Fair valuation procedures may be used to value a substantial portion of the assets of each Fund. A Fund may use the fair value of a security to calculate its NAV when, for example, (1) a portfolio security is not traded in a public market or the principal market in which the security trades is closed, (2) trading in a portfolio security is suspended and not resumed prior to the normal market close, (3) a portfolio security is not traded in significant volume for a substantial period, or (4) the Adviser determines that the quotation or price for a portfolio security provided by a broker-dealer or an independent pricing service is inaccurate. The fair value of securities may be difficult to determine and thus judgment plays a greater role in the valuation process. The fair valuation methodology may include or consider the following guidelines, as appropriate: (1) evaluation of all relevant factors, including but not limited to, pricing history, current market level, supply and demand of the respective security; (2) comparison to the values and current pricing of securities that have comparable characteristics; (3) knowledge of historical market information with respect to the security; (4) other factors relevant to the security which would include, but not be limited to, duration, yield, fundamental analytical data, the Treasury yield curve, and credit quality. The values assigned to fair valued investments are based on available information and do not necessarily represent amounts that might ultimately be realized, since such amounts depend on future developments inherent in long-term investments. Changes in the fair valuation of portfolio securities may be less frequent and of greater magnitude than changes in the price of portfolio securities valued at their last sale price, by an independent pricing service, or based on market quotations. Imprecision in estimating fair value can also impact the amount of unrealized appreciation or depreciation recorded for a particular portfolio security and differences in the assumptions used could result in a different determination of fair value, and those differences could be material. The Fund’s Board has adopted procedures for the valuation of the Fund’s securities. The Adviser oversees the day to day responsibilities for valuation determinations under these procedures. The Board regularly reviews the application of these procedures to the securities in the Fund’s portfolio. Pursuant to the procedures, securities in the Fund are valued using unadjusted quoted market prices, when available, as supplied primarily by third party pricing services or dealers. However, if (i) a market value or price is not readily available, (ii) the available quotations are not believed to be reflective of market value by the Adviser, or (iii) a significant event has occurred that would materially affect the value of the security, the security is fair valued, as determined in good faith, by the Adviser’s Valuation Committee. The Adviser’s Valuation Committee is comprised of senior members of the Adviser’s management team. There can be no assurance that the Fund could purchase or sell a portfolio security at the price used to calculate the Fund’s NAV. As of March 31, 2015, there were no Fund securities that were fair valued by the Adviser’s Valuation Committee. The Funds have established methods of fair value measurements in accordance with GAAP. Fair value denotes the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy has been established to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk, for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level 1 - quoted prices in active markets for identical assets or liabilities • Level 2 - quoted prices in markets that are not active or other significant observable inputs(including, but not limited to: quoted prices for similar assets or liabilities, quoted pricesbased on recently executed transactions, interest rates, credit risk, etc.) • Level 3 - significant unobservable inputs (including each Fund’s own assumptions indetermining the fair value of assets or liabilities) The Adviser’s valuation policy, as previously stated, establishes parameters for the sources and types of valuation analysis, as well as, the methodologies and inputs the Adviser uses in determining fair value, including the use of the Adviser’s Valuation Committee. If the Adviser’s Valuation Committee determines that additional techniques, sources or inputs are appropriate or necessary in a given situation, such additional work will be undertaken. Significant increases or decreases in any of the unobservable inputs in isolation may result in a lower or higher fair value measurement. To assess the continuing appropriateness of security valuations, the Adviser (or its third party service provider, who is subject to oversight by the Adviser), regularly compares one of its prior day prices, prices on comparable securities and sale prices to the current day prices and challenges those prices that exceed certain tolerance levels with the third party pricing service or broker source. For those securities valued by fair valuations, the Adviser’s Valuation Committee reviews and affirms the reasonableness of the valuations based on such methodologies and fair valuation determinations on a regular basis after considering all relevant information that is reasonably available. The inputs or methodology used for valuing investments are not necessarily an indication of the risk associated with investing in those securities. Brookfield Global Listed Infrastructure Fund The following table summarizes the Fund’s investments categorized in the disclosure hierarchy as of March 31, 2015. Valuation Inputs Level 1 Level 2 Level 3 Total Common Stocks: Australia $
